DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-12 are currently pending.  This is the first Office Action on the merits.  


Information Disclosure Statement 
The Information Disclosure Statements filed 6/11/2020 and 2/9/2021 have been reviewed.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions
Applicant’s election of Group I (claims 1-5) without traverse in the reply filed on February 14, 2022 is acknowledged.    

Claims 1-5 are examined on their merits.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Junko et al. JP 2015-043836 (3/12/2015)(6/11/2020 IDS) in view of Hirayama et al. US 2017/0196341 (5/27/2015).
(All Junko citations are to the attached English translation of Junko et al.) 
Junko et al. (Junko) teaches the photographing of a skin image of a user and processing the image to generate a sheet with a cover that matches the periphery of the imaged skin and that covers the imaged skin. (See Abstract).  Junko teaches a nanosheet for covering the skin which reads on a thin film as called for in instant claim 1.  The film is thin in that it has a thickness of about 10 nanometers to about 10 micrometers. (See Junko Figure 3).  
Junko teaches a cover layer that matches the color or the periphery of the imaged skin which reads on a complementary color layer disposed on the thin film as called for in instant claim 1.  
Junko does not teach a light scattering layer, another coloring layer or a gloss layer.  These deficiencies are made up for in the teachings of Hirayama et al.
Hirayama et al. (Hirayama) teaches a printed makeup sheet that includes a base sheet, a solid layer on the base sheet, and a colored printed image formed on the solid layer.  A makeup material is applied onto the colored printed image.  A resin layer is applied onto the makeup layer.  (See Abstract and claim 4). 

Hirayama teaches that a layer between the printed complementary color layer and the makeup layer is desirable in order to prevent the printed complementary color layer from bleeding while the makeup layer is being applied. (See [0098]).  This layer can be a resin layer and pearlescent pigments can be added to this layer to allow it to both protect and decorate as well.  This layer reads on the light-scattering layer disposed on the complementary color layer and containing a reflective material as called for in instant claim 1. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Junko cosmetic sheet to apply a resin layer containing pearlescent pigments to the printed complementary color layer in order to securely fix the layer and to prevent bleeding during the application of the makeup/second coloring layer.  The presence of the pearlescent pigments would allow for the application of decorative components that could not be applied via ink jet printer and allow the resin layer to both protect and decorate at the same time.
Hirayama teaches in its claim 4 that a resin layer is applied onto the makeup layer (the second coloring layer).  The resin layer may be made of an acrylic resin which 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Junko cosmetic sheet to apply a makeup/second coloring layer to the resin coated printed color layer and then a resin layer to the entire makeup/second coloring layer in order to preserve it permanently and securely fix the makeup layer.  
Hirayama teaches that the makeup layer may want to be removed and reapplied to allow for a touch up, so the outermost layer can be applied only on a portion of the makeup to allow for the uncovered portion to be able to be touched up. (See [0030]).  The glossy layer being applied only to a portion of the makeup/second coloring layer is called for in instant claim 3.  
With respect to claim 5 and the thickness of the glossy layer, Hirayama teaches a layer with a thickness between 10 nanometers and 10 micrometers. (See Figure 3).  Hirayama teaches that this thickness allows for there to be very little skin stress when the film is attached to the epidermis.  A person of ordinary skill in the art would be motivated to make each layer this same thickness since it allows for attachment to the skin with very little skin stress. Therefore the glossy layer would be a layer having a .  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are provisionally rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent Application No. 16/820327 in view of Hirayama et al. US 2017/0196341 (5/27/2015).  

The claims of U.S. Patent Application No. 16/820,327 are directed to a cosmetic sheet comprising a thin film to be put on skin with a complementary color layer formed upon it and a light scattering layer disposed on the complementary color layer, a light-scattering layer formed by applying a layer with a reflective material to the complementary color layer and a second color layer disposed upon the light-scattering layer.    The claims of U.S. Patent Appn. No. 16/820,327 differ from those of the instant application in that they are not directed to an outermost glossy layer disposed on the coloring layer and containing a gloss agent. This deficiency is remedied by the teachings of Hirayama.
The teachings of Hirayama are described supra.  It would be prima facie obvious for one of ordinary skill in the art making the cosmetic sheet claimed in U.S. Patent Application No. 16/820,327 to add an outermost glossy layer to the coloring layer taught by Hirayama in order to protect it as taught by Hirayama. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616